Johnston, J.,
dissenting: Where the costs are merely incidental to the action in the trial court, they cannot, of course, be considered as a part “of the amount or value in controversy” for the purpose of giving jurisdiction in this court. But where the costs, as here, form the subject-matter of the controversy in the court below, I think a different rule ap*693plies. In my opinion, a distinct or independent proceeding to enjoin the collection of costs or to set aside or to retax costs, which in amount exceed $100, is reviewable. It is immaterial whether debt, damages, costs or other thing of value constitutes the subject-matter of the controversy; but, whatever it may be, it must of itself amount to more then $100, exclusive of the costs incident to that proceeding, to be reviewable under the statute. It seems to me that the costs referred to in the statute are only those which are incidental to the controversy brought up for review, and that as the amount involved here exceeds $100, the court has jurisdiction to review the merits of the proceeding.